382 S.C. 614 (2009)
677 S.E.2d 600
The STATE, Respondent,
v.
Theresa CLAYPOOLE, Petitioner.
No. 26652.
Supreme Court of South Carolina.
Heard March 4, 2009.
Decided May 18, 2009.
Deputy Chief Appellate Defender for Capital Appeals Robert M. Dudek, of South Carolina Commission on Indigent Defense, of Columbia, for Petitioner.
Attorney General Henry Dargan McMaster, Chief Deputy Attorney General John W. McIntosh, Assistant Deputy Attorney *615 General Salley W. Elliott, all of Columbia, and Solicitor Donald V. Myers, of Lexington, for Respondent.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
We granted certiorari to review the Court of Appeals' opinion in State v. Claypoole, 371 S.C. 473, 639 S.E.2d 466 (Ct.App.2006). We now dismiss the writ as improvidently granted.
TOAL, C.J., WALLER, KITTREDGE, JJ., and Acting Justices JAMES E. MOORE and JAMES A. SPRUILL, concur.